

116 S4145 IS: Payment Choice Act of 2020
U.S. Senate
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4145IN THE SENATE OF THE UNITED STATESJuly 1, 2020Mr. Menendez (for himself and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 31, United States Code, to prohibit retail businesses from refusing cash payments, and for other purposes.1.Short titleThis Act may be cited as the Payment Choice Act of 2020.2.FindingsCongress finds the following:(1)Section 5103 of title 31, United States Code, provides that United States coins and currency are legal tender for all debts, public charges, taxes, and dues.(2)A growing number of retail establishments, across the United States, have adopted cashless policies, declaring that they refuse to accept United States cash payment from their customers and, instead, require that payment for the goods and services offered by such retailers be made only with credit cards, debit cards, or digital payment methods that result in electronic transfers of funds to the retailer.3.Retail businesses prohibited from refusing cash payments(a)In generalSubchapter I of chapter 51 of title 31, United States Code, is amended by adding at the end the following:5104.Retail businesses prohibited from refusing cash payments(a)In generalNo person selling or offering goods or services at retail to the public may—(1)refuse to accept United States legal tender of cash as payment for goods or services;(2)post signs or notices in, on, or about the business premises of such person stating that cash payment is not accepted; or(3)charge a higher price to any customer who pays by cash than customarily is charged to a customer using other forms of payment.(b)ExceptionSubsection (a) shall not apply to any goods or services sold to the public by telephone, mail, or internet.(c)Enforcement(1)Preventative reliefWhenever any person has engaged, or there are reasonable grounds to believe that any person is about to engage in any act or practice prohibited by this section, a civil action for preventive relief, including an application for a permanent or temporary injunction, restraining order, or other order may be brought against such person.(2)Civil penaltiesAny person who violates this section shall—(A)be liable for actual damages;(B)be fined not more than $2,500 for a first offense; and(C)be fined not more than $5,000 for a second or subsequent offense.(3)JurisdictionAn action under this section may be brought in an appropriate district court of the United States or appropriate court of competent jurisdiction.(4)Intervention of Attorney GeneralUpon timely application, a court may, in its discretion, permit the Attorney General to intervene in a civil action brought under this subsection, if the Attorney General certifies that the action is of general public importance.(5)Authority to appoint court-paid attorneyUpon application by an individual and in such circumstances as the court may determine just, the court may—(A)appoint an attorney for the individual; and(B)authorize the commencement of a civil action under this subsection without the payment of fees, costs, or security.(6)Attorney’s feesIn any action commenced pursuant to this section—(A)the court, in its discretion, may allow the prevailing party, other than the United States, a reasonable attorney’s fee as part of the costs; and(B)the United States shall be liable for costs in the same manner as a private person.(7)Requirements in certain States and local areas(A)DefinitionIn this paragraph, the term covered jurisdiction means a State, or political subdivision of a State, that has a State or local law, as applicable—(i)prohibiting an act or practice prohibited under this section; and (ii)establishing or authorizing the State or political subdivision, to—(I)grant or seek relief from the act or practice; or(II)institute criminal proceedings with respect to the act or practice.(B)Requirements(i)In generalIn the case of an alleged act or practice prohibited under this section that occurs in a covered jurisdiction, no civil action may be brought under this section before the expiration of the 30-day period beginning on the date on which the State or political subdivision, as applicable, receives by registered mail or in person notice of intent to file a civil action under this section.(ii)StayThe court may stay proceedings in a civil action described in clause (i) pending the termination of State or local enforcement proceedings..(b)Clerical amendmentThe table of contents for chapter 51 of title 31, United States Code, is amended by inserting after the item relating to section 5103 the following:5104. Retail businesses prohibited from refusing cash payments..